389 F.2d 60
UNITED STATES of America, Appellee,v.Helen Lucille ISAAC, Appellant.
No. 11382.
United States Court of Appeals Fourth Circuit.
Argued Jan. 10, 1968.Decided Jan. 23, 1968.

Harold N. Morris, Greenville, S.C.  (Court-appointed counsel) (G. Maurice Ashmore on brief), for appellant.
William B. Long, Jr., Asst. U.S. Atty.  (John C. Williams, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and MERHIGE, District Judge.
PER CURIAM:


1
Copious evidence proved appellant Helen Lucille Isaac guilty of kidnapping, 18 U.S.C. 1201, and no error in trial appears, and so her conviction stands unquestionable.


2
Affirmed.